Citation Nr: 1212640	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 31, 2007, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from March 1944 to December 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded to the Appeals Management Center (AMC) in September 2009, June 2010, and again in January 2011 for additional development.  The case has been returned to the Board for further consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Simply put, if the AMC continues to deny the claim, the Veteran's husband's claims file must be transferred to the Board along with the Veteran's claims file so that the Board can review relevant evidence contained in that file.  

The Veteran is the surviving spouse of another Veteran, E.J.B.  She is in receipt of dependency and indemnity compensation (DIC) as a result of the Veteran's death.  She is also in receipt of special monthly compensation for being housebound.  

The Veteran's current formal claim for entitlement to a TDIU was received in November 2006.  The claim was granted in November 2007, with an effective date established as of May 31, 2007.  

The Veteran is seeking an earlier effective date.  In this regard, she contends that there is evidence pertinent to her current claim in her husband's claims folder.  The evidence was obtained as part of the development for her claim for housebound benefits.  She alleges that the evidence shows that her severe service-connected disabilities caused her restrictions and support her housebound status from April 1, 2003.

The record reveals that the Board issued a decision to grant the Veteran entitlement to housebound benefits in September 2007.  However, as that claim, and the evidence pertinent to that claim, is contained in the Veteran's husband's claims file, there is no information as to the evidence that was part of the claim, or to the implementing rating decision in this Veteran's claims file.  

In September 2009, this matter was remanded to the AMC and the AMC was directed to obtain the Veteran's husband's claims file and review the claims file for possible relevant evidence as to her earlier effective date claim.  The AMC contacted the Nationals Personnel Records Center (NPRC) in January 2010 in a search for E.J.B.'s claims file.  The file was not located at the NPRC.  The AMC did not search the RO for E.J.B.'s claims file.  Information from VA's records system showed that the claims file was located at the RO and that the file was last confirmed at this location on April 26, 2010.

In June 2010 the Board again remanded the claim, finding that the AMC should make another attempt to obtain this claims file by contacting the RO last in possession of the Veteran's husband's claims file and requesting the file.  The record shows, via the October 2010 supplemental statement of the case, that the claims file of the Veteran's husband was obtained and reviewed by the AMC.  However, the claims file was not associated with the Veteran's file and submitted to the Board with the Veteran's file for review.  

In January 2011 the Board again remanded the claim as the Veteran's husband's claims file was not sent to the Board for review.  The record shows, via the January 2012 supplemental statement of the case, that the claims file of the Veteran's husband was again obtained and reviewed by the AMC.  However, again, the claims file was not associated with the Veteran's file and submitted to the Board with the Veteran's file for review.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It is not enough that the Veteran's husband's file be reviewed by the AMC; this evidence must also be reviewed by the Board.  The Board is unable to make a determination in this matter without review of this evidence, and thus a remand is required in order to associate the Veteran's husband's claims file with the Veteran's claims file.  

Additionally, the Board notes that the evidence of record suggests that the Veteran may have been unemployable due to her service-connected disabilities prior to May 31, 2007.  Prior to May 31, 2007, service connection was in effect for gastroesophageal reflux disease, irritable bowel syndrome, residuals of right knee injury, lumbar strain, osteomyelitis of right leg, right hip bursitis, and shortening of the right lower extremity.  

The Veteran's November 2006 application for increased compensation based on unemployability indicates that she last worked as a manager of a hardware store in 1983.  She reported that she left this job because of her disability and that her right knee, hip, leg, back and stomach prevented her from following any substantially gainful occupation.  The Veteran noted that she had a high school diploma.  

A January 2005 VA joints examination indicates that the Veteran had an antalgic gait on the right at that time, and a tendency to fall over to the right because of apparent shortening of the right leg.  The Veteran also reported weakness of her right leg and that her right knee was unstable and periodically gave way.  In October 2006, a VA orthopedic surgeon noted that the Veteran was basically at a walker level of activity.  He further stated his belief that she would eventually need to be in some type of custodial institution as she was rapidly approaching that situation.  The orthopedic surgeon described the Veteran as being essentially housebound at this point in time due to her multiple orthopedic problems.    

As there is evidence suggesting that the Veteran was unemployable due to her service-connected disabilities prior to May 31, 2007, a retrospective medical opinion regarding employability should be obtained.  See 38 U.S.C.A. § 5103A(a)-(d) (West 2002); Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of sufficient medical evidence for the time period being considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	Contact the RO last in possession of the Veteran's husband's claims file and obtain the Veteran's husband's claims file for consideration of evidence referenced by her that she asserts is supportive of her earlier effective date claim.  The Veteran's husband's claims file should be associated with the Veteran's claims file.  

2.   After the Veteran's husband's claims file has been obtained, forward both the Veteran's and her husband's claims files to an appropriate medical practitioner for a retrospective medical opinion regarding the Veteran's employability prior to May 31, 2007.  The entire claims files (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims files so they can be available to the examiner for review.  

The examiner is asked to review the claims files and provide an opinion as to whether prior to May 31, 2007 the Veteran's gastroesophageal reflux disease, irritable bowel syndrome, residuals of right knee injury, lumbar strain, osteomyelitis of right leg, right hip bursitis, and shortening of the right lower extremity precluded her from obtaining or maintaining any gainful employment consistent with her education and occupational experience.  The examiner should specifically comment on the findings of the January 2005 VA joints examination and the October 2006 record of treatment in which the VA orthopedic surgeon noted that the Veteran was basically at a walker level of activity.  

The medical basis for the conclusions reached must be provided.  

3.  After undertaking any other development that may be appropriate, including referral of the claim to the office of Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b) (2011), the case, which would include both claims files, should be returned to the Board as in order.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



